DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed August 18, 2022 is received and entered.
2.	Claims 1 – 6 and 15 – 20 are amended.  Claims 8 – 14 are cancelled.  Claims 1 – 7 and 15 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendments
4.	The objections to the Drawings are WITHDRAWN in view of Applicant’s argument and the replacement drawing filed July 22, 2020.
Specifically, Applicant has explicitly argued on page 8 of the Response that the “XAO module” is “well known in the art”.  The internal structure of the XAO module is not required because Applicant has admitted that such a structure is well-known.  Therefore, a detailed illustration of the components of the XAO module is not required for a person of ordinary skill in the art to have a full and complete understanding of Applicant’s claimed invention.
However, there are other drawing issues that have arisen in light of the previously filed replacement sheet for FIG. 1.  Those will be addressed below.
5.	The interpretation of the limitations “first processing module”, “second processing module”, “calculation module”, “first detection unit”, “first input unit”, “first output unit”, “second detection unit”, “second input unit”, “second output unit”, and “first calculation unit” under 35 USC 112(f) are WITHDRAWN in view of the Amendment.
6.	The rejections of claims 1 – 20 under 35 USC 112(a) and 112(b) are WITHDRAWN in view of the Amendment and Applicant’s admission that an XAO module is well=known in the art.
7.	The Double Patenting Warning is WITHDRAWN in view of the Amendment.

Drawings
8.	The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

In particular, the claims explicitly require that the XAO module includes a detection function that is deactivated or activated.  However, there is nothing in the drawings showing any connection or input to the XAO module 12 that would be able to activate or deactivate the detection function of the XAO module 12.  For at least these reasons, the drawings are objected to as being incomplete illustrations of Applicant’s claimed invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	Claims 1 – 7 and 15 – 20 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an input to XAO module 12 to either activate or deactivate the detection function of the XAO module 12, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Regarding claims 1 and 15, each of these claims explicitly require that “the detection function of the XAO module” is activated and deactivated according to specifically detected conditions.
However, there is nothing in Applicant’s specification or drawings that provides guidance as to how the driving circuit 100 performs this explicitly required operation.
Applicant’s specification merely discloses that the activation and deactivation of the detection function of the XAO module happens according to certain conditions.  However, there is no disclosed circuitry of the XAO module that is capable of receiving a control input.  Additionally, there is no illustrated or disclosed output that is connected to the XAO module to control the state of the detection function.  Instead, Applicant just discloses that the XAO module changes states of the detection function based on conditions, but provides no way to actually accomplish these state changes.
Accordingly, these claims are non-enabled due to the lack of specific disclosure of an input port of the XAO module and some connection to this input port from whatever output of another circuitry component which determines the state of the detection function.
In responding to this rejection, Applicant should take care to avoid adding New Matter and possibly requiring further rejections under 35 USC 112(a).
Regarding claims 2 – 7 and 16 – 20, these claims are rejected based on their respective dependence from claims 1 and 15.

Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 6 – 7 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 6 and 20, the recitations in each of these claims of “the first comparison module” and “the second comparison module” are indefinite due to a lack of sufficient antecedent basis.  These terms were never previously introduced in claims 6 and 20, nor were they introduced in parent claims 1 and 15.  Accordingly, it is unclear to what Applicant is referring with regard to the terms “the first comparison module” and “the second comparison module”.  For at least these reasons, claims 6 and 20 are indefinite.
Regarding claim 7, this claim is indefinite based on its dependence from claim 6.

Examination Precluded
13.	Independent claims 1 and 15 have been rejected above for being non-enabled due to an incomplete disclosure in the specification and drawings of the application.
Because Applicant’s disclosure is missing essential subject matter in order to understand the claimed invention, as set forth above, claims 1 – 7 and 15 – 20 are unexaminable for prior art purposes.
Attempting to apply art would require the Examiner to fill in the gaps of Applicant’s disclosure using prior art disclosures.  Such an action by the Examiner is improper as it necessarily would add features and components to Applicant’s claimed invention that were neither described nor disclosed.  Specifically, the Examiner would be required to add specificity to Applicant’s “XAO module”, its connections with other elements, and possibly even its internal components.
However, there may be many ways to implement such features.  Since these newly added elements would be critical to ascertaining the scope of independent claims 1 and 15, a prior art rejection cannot reasonably be formulated without such improper additions by the Examiner.
In other words, the issues identified above with regard to 35 USC 112(a) render claims 1 – 7 and 15 – 20 with a scope so incomplete and improperly defined that a prior art rejection cannot reasonably be formulated without the Examiner adding elements from the prior art to compensate for omissions in Applicant’s specification.
Therefore, this application is unexaminable with regard to the application of prior art to claims 1 – 7 and 15 – 20.  The Examiner cannot determine the scope of these claims in any reasonable manner and thus no art will be applied to claims 1 – 7 and 15 – 20 in this Action.

Relevant Prior Art
14.	The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure includes: Zhao et al. (U.S. Pub. 2021/0166647), Tsai (U.S. Pub. 2008/0238852), Chang et al. (U.S. Pub. 2010/0079443), Yang et al. (U.S. Pub. 2021/0304699), Chang 2 et al. (U.S. Pub. 2008/0158204), Wang et al. (U.S. Pub. 2008/0266220), Hung et al. (U.S. Pub. 2011/0102416), Mizusako et al. (U.S. Pub. 2010/0309189), Chen et al. (U.S. Pub. 2008/0002912), Morita (U.S. Patent 7,733,160).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626